DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/12/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 03/11/2022 have been considered for examination. In the amendments, claims 21-25, 27-30 and 35-39 are pending in the instant application and claims 26, 31-34 and 40 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II. Thus, Applicant is advised to update claim statuses to claims 26, 31-34 and 40 as being “withdrawn” or cancel the claims.

With regard to the 103 rejections, Applicant’s arguments filed 03/11/2022 in view of the amendments have been fully considered but are not persuasive for at least reasons as set forth below. 

On pages 10-11 of Remarks, Applicant argued:
Neither Park nor IEEE discloses, teaches or suggests that "the processor is configured to: ... maintain a Wake-up radio (WUR) awake state being able to receive the signal modulated by the second modulation method equal to or later than a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless communication terminal for the first time by using the first modulation method, wherein the WUR awake state is maintained after the waking-up from the doze state" "that transmitting and receiving the signal modulated by the first modulation method is of' as recited in claim 21. ... The Park's disclosure in paragraph [0049] that "the wake up circuitry wakes up the main radio at 630 or at some later time designated by the information in the payload", "STAI transmits a data packet a SIFS time after the CTS frame at 650", and "STA2 responds with an ACK frame upon receiving the data packet correctly at 660" is not a specific teaching or suggestion that that "the processor is configured to: ... maintain a Wake-up radio (WUR) awake state being able to receive the signal modulated by the second modulation method equal to or later than a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless communication terminal for the first time by using the first modulation method, wherein the WUR awake state is maintained after the waking-up from the doze state" "that transmitting and receiving the signal modulated by the first modulation method is off' as recited in claim 21 (emphasis added). First of all, paragraph [0049] of Park does not specify until when the wake up status of the main radio at 630 of Park is maintained. Specifically, nothing in Park teaches or suggests that STA2 of Park maintains the wake up status of the main radio at 630 "until the {STA27 completes a successful frame exchange with the {STAI 7 for the first time by using the first modulation method, wherein the WUR awake state is maintained after the waking-up from the doze state" "that transmitting and receiving the signal modulated by the first modulation method is off' ( emphasis added).

In response to Applicant’s argument, Examiner respectfully disagrees:
The examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Park is only applied as teaching for the feature, "maintain a state being able to receive a signal modulated by a modulation method equal to or later than a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless communication terminal by using the first modulation method" (see, page 10 of the Office Action dated 10/01/2021), NOT for the above-recited entire feature, "maintain a Wake-up radio (WUR) awake state being able to receive the signal modulated by the second modulation method equal to or later than a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless communication terminal since Park already clearly teaches, “maintain a state being able to receive a signal modulated by a modulation method from a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless communication terminal by using the first modulation method”, as stated in the final office action (see, pages 6-7) dated 12/02/2021. Unlike the applicant's argument that paragraph [0049] of Park does not specify until when the wake up status of the main radio at 630 of Park is maintained. Specifically, nothing in Park teaches or suggests that STA2 of Park maintains the wake up status of the main radio at 630 "until the STA27 completes a successful frame exchange with the STAI for the first time by using the first modulation method”, Park clearly discloses, a time duration where a wireless communication terminal completes a successful frame exchange with a base wireless communication terminal for the first time by using a first modulation method [FIG. 6; ¶0049, from a time point (at 630) until the STA2 completes exchanges of DATA, CTS or ACK
signals (i.e., frame(s)) with the STA1/AP by a modulation method according to IEEE
802.11]. 
Thus, Applicant’s the argument is moot.

On page 12 of Remarks, Applicant argued:
Park fails to teach not only "maintain a 'first' state being able to receive a signal
modulated by the 'second' modulation method" but also "maintain a Wake-up radio (WUR)
awake state being able to receive the signal modulated by the second modulation method equal to or later than a time point at which the wake-up packet is received until the wireless
communication terminal completes a successful frame exchange with the base wireless
communication terminal for the first time by using the first modulation method
 as discussed above.
 In response to Applicant’s argument, Examiner respectfully disagrees:
Park clearly teaches, “maintain a state being able to receive a signal modulated by a modulation method from a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless
communication terminal by using the first modulation method”, as discussed above. 
Thus, Applicant’s the argument is moot.

On pages 13-14 of Remarks, Applicant argued:
IEEE does not make up this deficiency of Park with respect to the limitation of claim 21
that "the processor is configured to: ... maintain a Wake-up radio (WUR) awake state being
able to receive the signal modulated by the second modulation method equal to or later than a
time point at which the wake-up packet is received until the wireless communication terminal
completes a successful frame exchange with the base wireless communication terminal for the first time by using the first modulation method, wherein the WUR awake state is maintained after the waking-up from the doze state" "that transmitting and receiving the signal modulated by the first modulation method is off' as recited in claim 21 ( emphasis added). ... However, Slide 8 of IEEE copied below teaches only that 802.11 is OFF when the WUR
is ON, and 802.11 is ON when the WUR is OFF. Accordingly, IEEE does not disclose, teach or
suggest that "the WUR awake state is maintained after the waking-up from the doze state". ...  Like Park, IEEE also does not specifically teach or suggest that the WUR mode of IEEE is maintained "until the wireless communication terminal completes a successful
frame exchange with the base wireless communication terminal for the first time by using the first modulation method, wherein the WUR awake state is maintained after the waking-up from the doze state" "that transmitting and receiving the signal modulated by the first modulation method is off' ( emphasis added).
 In response to Applicant’s argument, Examiner respectfully disagrees:
The examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references as set forth above.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, IEEE is only applied as teaching for the feature, "maintain a first state being able to receive a signal modulated by a second modulation method until a particular time point" (see, page 10 of the Office Action dated 10/01/2021), NOT for the above-recited entire feature since Park already teaches “maintain a state being able to receive a signal modulated by a modulation method from a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless
communication terminal by using the first modulation method” as discussed above. 
Thus, Applicant’s the argument is moot.

Claim Objections
Claims 21-25, 27-30 and 35-39 are objected to because of the following informality:  
Claim 21 recites, “... equal to or later than a time point at which the wake-up packet is received ...” (lines 13). It is suggested to replace it with “... from a time point equal to or later than when the wake-up packet is received ...” for clarity.  Claims 24 (line 3), 27 (line 7), 29 (line 5), 35 (line 8) and 38 (line 2) are objected to at least based on a similar rational applied to claim 21.
Claim 27 recites, “... the awake frame ...” (line 3). It is suggested to replace it with “... an awake frame ...” for clarity.
Claim 28 recites, “... from at least when the at least one wake-up packet is received ...” (lines 6-7). It is suggested to replace it with “... from the time point equal to or later than when the wake-up packet is received ...” for clarity.
Claim 35 recites, “... to receive a signal modulated ...” (line 7). It is suggested to replace it with “... to receive the signal modulated ...” for clarity.
Claims 22-25, 27-30 and 36-39 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 28-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 recites, “the second wireless receiver”. (line 10). First, it is unclear since there lacks antecedent basis for this limitation. Second, it is unclear in what relationship it is associated with “the first modulation method” or “the second modulation method”.  For the sake of examination purpose only, it is interpreted as best understood.
Claim 30 recites, “... state capable of ...” (line 2) and “... a state capable of ... “ (line 6). It is unclear in what relationship “... a state capable of ... “ (line 6) is associated with “... a state capable of ... “ (line 2). For the sake of examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 21-24, 27, 29 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2015/0334650) in view of “Overall MAC procedure for WUR”, IEEE 802.11-16/1445r1, November 08, 2016 (hereinafter “IEEE”). IEEE was cited by Applicant in the IDS received on 08/22/2019.

Regarding claim 21, Park teaches, a wireless communication terminal communicating wirelessly [FIGS. 5-8; ¶0048, STA2 communicating wirelessly (further see ¶0051, using a standard wireless communication method such as IEEE 802.11 and a low power wireless communication method such as ASK or FSK)], the terminal [FIGS. 5-8; ¶0048, STA2] comprising: 
a wireless transceiver [FIGS. 5-8; ¶0048-0051, main radio/IEEE 802.11 radio of STA2] for transmitting and receiving a signal modulated by a first modulation method [FIGS. 5-8; ¶0048-0051, for transmitting and receiving DATA, CTS o-r ACK signals modulated by a modulation method according to IEEE 802.11 (i.e., first modulation method)] and receiving a signal modulated by a second modulation method [FIGS. 5-8; ¶0048-0051, receiving a wake-up packet modulated by FSK/ASK (i.e., second modulation method)] different from the first modulation method [FIGS. 5-8; ¶0048-0051, different from the modulation method of the standard communication protocol IEEE 802.11]; and 
a processor [FIG. 2; ¶0032, processor 191], 
wherein the processor [FIG. 2; ¶0032, processor 191] is configured to: 
receive, in a doze state that transmitting and receiving the signal modulated by the first modulation method is off [FIGS. 5-8; ¶0048-0051, note that the wake-up packet is received when the STA2 is in sleep/doze state where STA’s main radio is powered off], a wake-up packet from a base wireless communication terminal [FIGS. 5-8; ¶0048-0051, receive a wake-up packet from STA1/AP] by using the second modulation method [FIG. 6; ¶0048-0051, by using a modulation method of FSK/ASK (i.e., second modulation method)], 
wake-up from the doze state based on the wake-up packet [FIGS. 5-8; ¶0048-0051, wake-up the main radio/IEEE 802.11 radio upon receiving the wake-up packet from the sleeping state], and 
maintain a state being able to receive a signal modulated by a modulation method equal to or later than a time point at which the wake-up packet is received [FIGS. 5-8; ¶0040, 0048-0051, (STA2) is in a state being able to receive a wake-up payload/packet or DATA frame (i.e., signal) modulated by either a lower power communication method of FSK or ASK or a standard communication method according to IEEE 802.11 (i.e., signal modulated by a modulation method) equal to or later than a time point which the wake-up packet is received (see, time point 630 of FIG. 6)] until the wireless communication terminal completes a successful frame exchange with the base wireless communication terminal by using the first modulation method [FIGS. 5-8; ¶0048-0051, until the STA2 completes exchanges of DATA, CTS or ACK signals (i.e., frame(s)) with the STA1/AP by the modulation method according to IEEE 802.11 (i.e., first modulation method)].   
	Although Park teaches, maintain a state being able to receive a signal modulated by a modulation method equal to or later than a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless communication terminal by using the first modulation method, Park does not explicitly teach (see, emphasis), maintain a “Wake-up radio (WUR) awake” state being able to receive a signal modulated by the “second” modulation method until a particular time point, ... the WUR awake state is maintained after the waking-up from the doze state.
However, the features, maintain a Wake-up radio (WUR) awake state being able to receive a signal modulated by a second modulation method until a particular time point, and the WUR awake state is maintained after the waking-up from the doze state, are well known/established in the telecommunication art as recited in a communication standard,  IEEE 802.11.
In particular, IEEE teaches, maintain a Wake-up radio (WUR) awake state being able to receive a signal modulated by a second modulation method from a time point at which the wake-up packet is received, the WUR awake state is maintained after the waking-up from the doze state [slide 8; figure (as annotated below), maintain ON-state of STA1 WUR (i.e., maintain a WUR awake state being able to receive a signal modulated by the second modulation method; note that in the ON state, the STA1 WUR can receive a signal) from AP from a time point at which the WUR packet (see, figure in slide 8, left WUR) (i.e., wake-up packet) is received by STA1 WUR from AP] until a particular time point [slide 8, until a time point t2 where STA1 802.11 transitions to ON state and STA1 WUR transitions to OFF state; further note that the ON state of STAT1 WUR is maintained after receiving the WUR packet].

	

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

<Figure of slide 8 of IEEE (as annotated)>

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of maintaining a Wake-up radio (WUR) awake being able to receive a signal modulated by a second modulation method until a particular time point, as taught by IEEE in the system of Park, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 22, Park teaches, wherein the successful frame exchange represents the wireless communication terminal is in an awake state in which transmission and reception using the first modulation method are capable [FIGS. 5-8; ¶0048-0051, exchanges of DATA, CTS or ACK signals (i.e., frame(s)) represents the STA2 is in a state in which transmission and reception using a modulation method according to IEEE 802.11 (i.e., first modulation method) are capable].  

Regarding claim 23, Park teaches, wherein the processor [FIG. 2; ¶0032, processor 191] is further configured to: 
transmit an awake frame to the base wireless communication terminal [FIG. 6; ¶0049, (STA2) transmits clear-to-send (CTS) frame (i.e., awake frame; note that CTS frame indicates that wake-up payload was received correctly and STA2’s main radio/IEEE 802.11 radio is ready to receive a packet) to STA1/AP (i.e., base wireless communication terminal)] by using the first modulation method [FIG. 6; ¶0049, by using a modulation method according to IEEE 802.11; note that the CTS frame is transmitted in accordance with IEEE 802.11 technologies (see, ¶0049)], and 
receive an awake response frame in response to the awake frame from the base wireless communication terminal [FIG. 6; ¶0049, (STA2) receives DATA (i.e., awake response frame) in response to the CTS frame from the STA1/AP] by using the first modulation method [FIG. 6; ¶0049, by using a modulation method according to IEEE 802.11; note that the DATA frame is transmitted in accordance with IEEE 802.11 technologies (see, ¶0049)], and 
wherein the awake frame indicates a frame to be transmitted at the first by using the first modulation method after the wake-up [FIG. 6; ¶0049, the CTS frame is a first frame to be transmitted by using a modulation method according to IEEE 802.11, after the main radio wakes up].  

Regarding claim 24, Park teaches, the processor [FIG. 2; ¶0032, processor 191] is further configured to maintain a state equal to or later than when the wake-up packet is received [FIGS. 5-8; ¶0040, 0048-0051, (STA2) is in a state being able to receive a wake-up payload/packet or DATA frame (i.e., signal) modulated by either a lower power communication method of FSK or ASK or a standard communication method according to IEEE 802.11 (i.e., signal modulated by a modulation method) to a time point at which the awake response frame is received [FIGS. 5-8; ¶0048-0051, to a time point at which the DATA frame (i.e., ASK response frame) is received].
Although Park teaches, maintain a state being able to receive a signal modulated by a modulation method from a time point at which the wake-up packet is received to a time point at which the awake response frame is received, Park does not explicitly teach (see, emphasis), maintain a “Wake-up radio (WUR) awake” state being able to receive a signal modulated by the “second” modulation method.
However, the features, maintain a Wake-up radio (WUR) awake being able to receive a signal modulated by a second modulation method until a particular time point, are well known/established in the telecommunication art as recited in a communication standard, IEEE 802.11.
In particular, IEEE teaches, maintain a Wake-up radio (WUR) awake being able to receive a signal modulated by a second modulation method from a time point at which the wake-up packet is received [slide 8; figure (as annotated below), maintain ON-state of STA1 WUR (i.e., maintain a Wake-up radio (WUR) awake being able to receive a signal modulated by the second modulation method) from AP from a time point at which the WUR packet (see, figure in slide 8, left WUR) (i.e., wake-up packet) is received by STA1 WUR from AP] until a particular time point [slide 8, until a time point t2 where STA1 802.11 transitions to ON state and STA1 WUR transitions to OFF state].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of maintaining a Wake-up radio (WUR) awake being able to receive a signal modulated by a second modulation method until a particular time point, as taught by IEEE in the system of Park, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 27, although Park teaches, “the processor is further configured to transmit the awake frame to the base wireless communication terminal by using the first modulation method” and “wherein the awake frame indicates a frame transmitted by using the first modulation method at the first after the wake-up “as set forth above in claim 23,and Park in view of IEEE teaches, “maintain the Wake-up radio (WUR) awake equal to or later than when the wake-up packet is received to a time point at which the awake frame is transmitted” as set forth above in claim 24, Park does not explicitly teach (see, emphasis), receive a request frame requesting an awake frame from the base wireless communication terminal by using the first modulation method, transmit the awake frame in response to the request frame.
However, the features, receive a request frame requesting a particular frame from a base wireless communication terminal by using a first modulation method, transmit the particular frame in response to the request frame as recited in a communication standard, IEEE 802.11.
In particular, IEEE teaches, receive a request frame requesting an awake frame from a base wireless communication terminal by using a first modulation method [slide 5; figure, STA1 802.11 receives request-to-send (RTS) frame (i.e., request frame requesting an awake frame) from AP by using a modulation method according to IEEE 802.11 (i.e., first modulation method)], transmit the awake frame in response to the request frame [slide 5; figure, STA1 802.11 transmits clear-to-send (CTS) frame (i.e., awake frame) in response to the RTS frame]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of receiving a request frame requesting a particular frame from a base wireless communication terminal by using a first modulation method, and transmitting the particular frame in response to the request frame, as taught by IEEE in the system of Park, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 29, Park in view of IEEE teaches, “the processor is further configured to: receive an awake response frame in response to the awake frame from the base wireless communication terminal, by using the first modulation method” as set forth above in claim 23 and “maintain the Wake-up radio (WUR) awake equal to or later than when the wake-up packet is received to a time point at which the awake response frame is received” as set forth above in claim 24. Thus, claim 29 is rejected at least based on a similar rational applied to claims 23 and 24.  

Regarding claim 35, claim 35 is rejected at least based on a similar rational applied to claim 21. 

Regarding claim 36, claim 36 is rejected at least based on a similar rational applied to claim 22.

Regarding claim 37, claim 37 is rejected at least based on a similar rational applied to claim 23.

Regarding claim 38, claim 38 is rejected at least based on a similar rational applied to claim 24.

Claims 25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2015/0334650) in view of “Overall MAC procedure for WUR”, IEEE 802.11-16/1445r1, November 08, 2016 (hereinafter, “IEEE”) and further in view of Kim et al (US Publication No. 2019/0349857) and further in view of Yucek et al (US Publication No. 2014/0098725). Kim claims priority of US Provisional Application No. 62/431,832 (hereinafter, “Kim (US Prov.)”) filed on 12/09/2016, thus Kim is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 01/16/2017.

Regarding claim 25, although Park teaches, wherein the wake-up packet triggers a wake-up of a plurality of wireless communication terminals including the wireless communication terminal [FIGS. 5-8; ¶0049, the WUR payload/packet triggers a wake-up of STA2 (i.e., wireless communication terminal)], transitioning a state of the wireless communication terminal to be in an awake state in which transmission and reception using the first modulation method are capable after receiving the wake-up packet [FIGS. 5-8; ¶0049, (wake up circuitry) of STA2 wakes up main radio/IEEE 802.11 radio; note that the STA2 being capable of transmitting and receiving using the modulation method according to IEEE 802.11 after receiving the wake-up payload/packet to wake up the main radio],  
wherein the processor [FIG. 2; ¶0032, processor 191] is further configured to: 
perform at least one subsequent operation after receiving the wake-up packet [FIGS. 5-8; ¶0049, performs wake-up the main radio and exchanges frames of CTS/DATA/ACK (i.e., subsequent operation) after receiving the wake-up payload/packet],
Park in view of IEEE does not explicitly teach (see, emphasis), 
wake-up packet triggers a wake-up of a plurality of wireless communication terminals, 
receive maximum PCR transition delay information indicating the longest time among a PCR transition delay of each of the plurality of wireless communication terminals, 
perform at least one subsequent operation based on the information,
the PCR transition delay indicates a time required for transitioning a state.
However, Kim teaches, wake-up packet triggers a wake-up of a plurality of wireless communication terminals [FIG. 28; ¶0214-0218, broadcast WUR packet triggers a wake-up (PCR-on) of a plurality of STAs] (see Kim (US Prov., pages 23-24),
receive information indicating a time associated with a PCR transition delay of a corresponding one of the plurality of wireless communication terminals [FIG. 28; ¶0214-0218, (each STA) receives a wake-up completion time (WCT) (i.e., information) associated with each PCT wake-up/transition delay, the WCT indicates a time at which STAs receive a WUR and should end a wake-up procedure or duration from an end of the WUR packet (i.e., PCR transition delay) and is configured in consideration of wake-up delay of a corresponding STA] (see Kim (US Prov., pages 23-24)),
perform at least one subsequent operation after receiving a wake-up packet based on the information [FIG. 28; ¶0214-0218, (each STA) wakes up after receiving the WUR packet is received based on the WCT information] (see Kim (US Prov., pages 23-24)),
the PCR transition delay indicates a time required for transitioning a state [FIG. 28; ¶0214-0218, the WCT indicates a time at which STAs receive a WUR and should end a wake-up procedure or duration from an end of the WUR packet (i.e., PCR transition delay) indicates a time required for each STA to transition to awake state] (see Kim (US Prov., pages 23-24)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Park in view of IEEE by including “wake-up packet triggers a wake-up of a plurality of wireless communication terminals, receive information indicating a time associated with a PCR transition delay of a corresponding wireless communication terminal, perform at least one subsequent operation based on the information, the PCR transition delay indicates a time required for transitioning a state“ as taught by Kim because it would provide the system of Park in view of IEEE with the enhanced capability of allowing the system to reduce unnecessary power consumption [¶0203 of Kim] (see Kim (US Prov., page 21)).
Although Park in view of IEEE and Kim teaches, receive information indicating a particular time associated with a PCR transition delay of a corresponding one of the plurality of wireless communication terminals, as set forth above, Park in view of IEEE and Kim does not explicitly teach (see, emphasis), receive maximum PCR transition delay information indicating the longest time among a PCR transition delay of each of the plurality of wireless communication terminals.
However, Yucek teaches, receive maximum PCR transition delay information indicating the longest time among a PCR transition delay of each of the plurality of wireless communication terminals [FIGS. 4A-4B and 5B; ¶0048, 0062 and 0087-0090, (each STA/DEV) receives transmission condition table 450 including maximum recovery time of STA (i.e., PCR transition delay; note that: the STA of Yucek has at least one primary connectivity radio; the recovery time indicates a time period from a sleep state to an awake state (i.e., transition delay) (further see ¶0048); and the transmission condition table 450 includes at least one maximum/longest recovery time value among recovery times of the plurality of STAs]. 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Park in view of IEEE and Kim by including “receive maximum PCR transition delay information indicating the longest time among a PCR transition delay of each of the plurality of wireless communication terminals“ as taught by Yucek because it would provide the system of Park in view of IEEE and Kim with the enhanced capability of allowing the system to reduce unnecessary power consumption [¶0023 of Yucek].

Regarding claim 39, claim 39 is rejected at least based on a similar rational applied to claim 25.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2015/0334650) in view of “Overall MAC procedure for WUR”, IEEE 802.11-16/1445r1, November 08, 2016 (hereinafter, “IEEE”) and further in view of Li et al (US Publication No. 2019/0320388).

Regarding claim 28, although Park teaches, “the processor is further configured to receive a wake-up packet from the base wireless communication terminal by using the second modulation method” as set forth above in claim 22, Park in view of IEEE teaches, “maintain the Wake-up radio (WUR) awake equal to or later than when the wake-up packet is received to a time point “as set forth above in claim 23, Park further teaches, during a predetermined on-duration from a start time point of a period [FIG. 6; ¶0049, during a duration (see FIG. 6, from 620 to 630) (i.e., one-duration) where STA2 receives the wake-up payload/packet and start of the wake up payload, the duration being from a starting point (see, 620 of FIG. 6) of a period (e.g., from 620 to 660)], a time point at which the awake frame is transmitted [FIG. 6; ¶0049, a time point (640) at which the CTS frame is transmitted], a time point at which the on-duration expires [FIG. 6; ¶0049, a time point (630) at which the duration for receiving the wake-up payload/packet ends], and the on-duration indicates a duration of maintaining the state according to the period [FIG. 6; ¶0049, the duration (from 620 to 630) indicates a duration where the STA2/low-power circuitry is ON-state (i.e., state); note that the duration is defined within (i.e., according to) the period)],  
	Park does not explicitly teach (see, emphasis), maintain the state to an earlier time point among a time point at which a frame is transmitted and a time point at which the on-duration expires. 
	However, the features, maintain a state to an earlier time point between two time points as recited in a communication standard, IEEE 802.11.
In particular, IEEE teaches, maintain the Wake-up radio (WUR) awake from when the wake-up packet is received to an earlier time point among a time point at which a frame is transmitted and a time point at which an on-duration expires [slide 8; figure (as annotated above), maintain ON-state of STA1 WUR (i.e., maintain a Wake-up radio (WUR) awake from when the WUR packet (see, figure in slide 8, left WUR) is received to a time point t2 (see annotated figured as above) which is an earlier time between a time point at which a probe request/frame is transmitted and the time point t2 at which the ON-state of STA1 WUR ends].	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of maintaining the Wake-up radio (WUR) awake from when the wake-up packet is received to an earlier time point among a time point at which a frame is transmitted and a time point at which an on-duration expires, as taught by IEEE in the system of Park, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.
Further, Park in view of IEEE does not explicitly teach (see, emphasis), a predetermined duty cycle period. 
However, Li teaches, a predetermined duty cycle period indicates a period in which the wireless communication terminal turns on a second wireless receiver [FIG. 3; ¶0088, an awake window indicates a period in which WLAN module is in an awake mode being able to receive a signal; note that in order for the WLAN module to be in an awake mode, the module needs to be turned on].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Park in view of IEEE by including “predetermined duty cycle period“ as taught by Li because it would provide the system of Park in view of IEEE with the enhanced capability of allowing the system to control and reduce power consumption of a mobile terminal [¶0088 of Li].

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2015/0334650) in view of “Overall MAC procedure for WUR”, IEEE 802.11-16/1445r1, November 08, 2016 (hereinafter, “IEEE”) and further in view of Kim et al (US Publication No. 2019/0349857).

Regarding claim 30, although Park teaches, “waking-up based on the wake-up packet” as set forth above in claim 22, and Park further teaches, the processor [FIG. 2; ¶0032, processor 191] is further configured to maintain a state capable of transmitting and receiving by using the first modulation method at least for a time [FIGS. 5-8; ¶0040, 0048-0051, (STA2’s main radio/IEEE 802.11) is in a state capable of transmitting CTS/ACK frames and receiving DATA frame by using the modulation method according to IEEE 802.11 (i.e., first modulation method) at least for a time duration (from 630 to 660)], and transitioning a state of the wireless communication terminal to be in an awake state in which transmission and reception using the first modulation method are capable after receiving the wake-up packet [FIGS. 5-8; ¶0049, (wake up circuitry) of STA2 wakes up main radio/IEEE 802.11 radio; note that the STA2 being capable of transmitting and receiving using the modulation method according to IEEE 802.11 after receiving the wake-up payload/packet to wake up the main radio], Park does not explicitly teach, “waiting for reception of the request frame” from waking-up based on the wake-up packet.
	However, the features, waiting for reception of a request frame from waking-up based on wakeup packet, as recited in a communication standard, IEEE 802.11.
In particular, IEEE teaches, waiting for reception of a request frame from waking-up based on wakeup packet [slide 5; figure, STA1/802.11 waits for reception of RTS frame (i.e., request frame) from waking up based on WUR packet/wakeup packet].	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of waiting for reception of a request frame from waking-up based on wakeup packet, as taught by IEEE in the system of Park, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.
	Further, Park in view of IEEE does not explicitly teach (see, emphasis), the predetermined time is calculated based on a PCR transition delay.  
	However, Kim teaches, a predetermined time is calculated based on a PCR transition delay [FIG. 28; ¶0214-0218, wake-up completion time (WCT) is configured in consideration of wake-up delay of a corresponding STA] (see Kim (US Prov., pages 23-24))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Park in view of IEEE by including “a predetermined time is calculated based on a PCR transition delay“ as taught by Kim because it would provide the system of Park in view of IEEE with the enhanced capability of allowing the system to reduce unnecessary power consumption [¶0203 of Kim] (see Kim (US Prov., page 21)).

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Kho et al (US Publication No. 2011/0223913) [FIG. 3A; ¶0049].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469         

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469